Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15 in the reply filed on 3/16/21 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "coated film layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for failing to cure the deficiencies of claim 1.
Claim 7 recites the limitation "coated film layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "coated film layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner note: It appears “coated film layer” should be “coated product,” so the application will be examined as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al (US 2011/0198357 A1).
Regarding claims 1, 2, and 8, Muller teaches a coated product comprising two or more coated layers (e.g., hard base and fluorocarbon resin) (3, 4), wherein a degree of interface roughness Ra between a first layer (e.g., hard base) in the coated film layer para 14; para 60-70, fig 2).
Regarding claims 3-6, Muller suggests the hard base has a a thickness of between 50 μm and 100 μm, and the non-stick coating generally has a thickness in the order of 25 μm to 45 μm (i.e., T1/T2 of 1.11 to 4) (para 60-70); so these ranges overlap or lie within the ranges of the instant claims enough as to anticipate said ranges.  
Regarding claim 7, Muller suggests a surface coverage of the coated film layer is 95% by area or more (para 60-70, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti Abril (US 2020/0239704 A1).
Regarding claims 1, 2, and 8, Marti Abril teaches a substrate comprising multiple layers of coating (para 88-91) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a coated para 96-99, 292, 326).
Marti Abril further suggests the layer package must have a minimum roughness of 1 μm and a maximum roughness of 10 μm (para 322) which would rendered obvious to one of ordinary skill in the art at the time of invention that each layer could have a minimum roughness of 1 μm and a maximum roughness of 10 μm (i.e., a first layer in the coated film layer and a second layer in contact with the first layer is 1 μm to 10 μm.
Regarding claims 3-6, Marti Abril suggests the top coat has a thickness of at least 10 μm and the coating layer has a thickness of at least 40 μm (i.e., T1/T2 of 1.11 to 4) (para 102, 167, 181); so these ranges overlap or lie within the ranges of the instant claims enough as to suggest or otherwise render obvious said ranges.
Regarding claim 7, Marti Abril suggests the purpose of the coating is that of a printed image (para 21-22); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface coverage of the image per aesthetic design requirements or preference.
Regarding claim 9, Marti Abril suggests a substrate, wherein a surface roughness Ra of the substrate is smaller than the degree of interface roughness Ra between the first layer and the second layer (para 322, 324).
Regarding claim 10, Marti Abril suggests the layer package comprises a minimum arithmetic average roughness of larger or equal than 1 μm (Ra≥1 μm), in particular larger or equal than 3 μm (Ra≥3 μm) and further in particular larger or equal than 5 μm (Ra≥5 μm); and/or a maximum thickness of the layer package being at least 2 μm, in particular 10 μm, further in particular 20 μm and further in particular 40 μm; which would have rendered obvious to  one of ordinary skill in the art at the time of invention that the layers in the package could have a different (less or more) or the same roughness as long as the minimum roughness is met (i.e., wherein a surface roughness Ra of an outermost surface of on a coated film layer side of the coated product is smaller than the degree of interface roughness Ra between the first layer and the second layer).
Regarding claim 11 and 12, Marti Abril teaches a coating material, in particular for generating a coating layer, the coating material being provided in the form of particles and comprising a curable resin and a curing agent (para 348, 366); wherein a plurality of coating layers may be applied (para 417); wherein the coating materials may be different (para 435-438) which would have rendered obvious to one of ordinary skill in the art at the time of invention a powder coating material set comprising a first powder coating material that contains a resin and a curing agent; and a second powder coating material that contains a resin and a curing agent.
Marti Abril further suggests an average diameter (i.e., volume average particle diameter) of the particles is in a range between 1 μm and 25 μm (para 348), which would have rendered obvious to one of ordinary skill in the art at the time of invention the particles of the first and second coating could have different particle diameters, e.g., the first coating could have an average particle diameter of 25 μm, and the second coating could have an average particle diameter of 10 μm for a D1/D2 of 1.67. These ranges overlap or lie within the ranges of the instant claims enough as to suggest or otherwise render obvious said ranges.
Regarding claims 13-15, Marti Abril teaches the coating materials may be different (para 435-438); and the particles have an average sphericity larger than in particular larger than 0.9 (i.e., 0.91 to 1.00) (para 348); which would have rendered obvious to one of ordinary skill in the art at the time of invention the particles of the first and second coating could have different degrees of sphericity , e.g., the first coating could have a degree of sphericity of 0.95, and the second coating could have an have a degree of sphericity of 1.00 for a S1/S2 of 0.95. These ranges overlap or lie within the ranges of the instant claims enough as to suggest or otherwise render obvious said ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783